DETAILED ACTION
Information Disclosure Statement
The references cited in the PCT international search report have been considered, but will not be listed on any patent resulting from this application because they were not provided on a separate list in compliance with 37 CFR 1.98(a)(1). In order to have the references printed on such resulting patent, a separate listing, preferably on a PTO/SB/08A and 08B form, must be filed within ONE (1) MONTH of the mailing date of this communication. NO EXTENSION OF TIME WILL BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b) to comply with this requirement.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “motion control system” (Claim 1, line 6) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Election/Restrictions
Applicant timely traversed the restriction (election) requirement in the reply filed on February 10, 2021. After further consideration, the Election/Restriction Requirement has been withdrawn; therefore, Applicant’s arguments are moot. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Madden on March 1, 2021.

The following amendments have been made:
Claim 14 (line 1), --The method of claim 13 wherein one location of the two locations is near a--.
Claim 15 (line 1), --The method of claim 13 wherein one location of the two locations is near an--.


Claims 1-15 are allowed. 
the claim subject matter with respect to a plurality of sensors in which each sensor measures a sawing forces near the end of a saw arbor, in combination with the other claimed elements was not found in the prior art.
Kennedy (US 20030102053) a workpiece driven system, and a motion control system to receive measurements of the forces from the plurality of sensors and adjust the feed speed to improve process results, but does not teach sensors measuring saw forces near the end of the saw arbor. 
Yoneda (US 5115403) teaches using sensors to measure forces in two different directions; however, the forces are used in combination with the positioning of the saw blade relative to the work. The sensors do not measure a force near the end of a saw arbor carrying a plurality of saw blades. 
A combination of the prior art would not have arrived at the claimed invention, since the prior art does not clearly teach or suggest the claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER B SWINNEY whose telephone number is (571)270-5843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JENNIFER B SWINNEY/Primary Examiner, Art Unit 3724